DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
	In regards to the argument that Homer applied radiation directly to the eye whereas the Applicant’s invention does not, the Examiner points out that it is not noted in claim 19 that there is no direct radiation applied to the eye, rather the Applicant only states that the non-melanocyte tissue remain undamaged which Homer discloses is the case. 
	In regards to the argument that Guerrero is in a different field of endeavor, the Examiner points out that Guerrero is related to surgical eye procedures that use laser pulses which is what the Applicant is ultimately doing. 
	In regards to the argument that neither Homer nor Guerrero discloses the method of laser absorption, the Examiner points out that Homer suggests selective absorption. The Examiner further notes that the Applicant has not stated that direct absorption is used in the claim set, rather the Applicant only discloses “absorption” in claim 26 which Homer’s selective absorption would cover. 
In regards to the argument of the new features disclosed in new claim 38, the Examiner has issued a new ground(s) of rejection is made in view of Rockley (US 20090118663 A1) and Wachler (US 20170035608 A1). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 31-32 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In regards to claim 31, line 13, “via the flow” it is unclear which flow is being referred to since this could be in reference to the discharge flow or the supply flow. The applicant should amend the claim to make this clear. 
In regards to claim 38, it is unclear what is meant by “an essentially constant distance”. This should be amended to “a constant distance” as done in previous claims. 
Claim 32 is rejected by virtue of its dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

3.	Claims 19-21, 23-27 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Homer (US 2005/0049584 A1) in view of Guerrero (US 2008/0027519 A1). 
	In regards to claim 19, Homer discloses a method for changing the human perceptual color appearance of the iris of a human's or animal's eye (Abstract discloses that this is a method for changing eye color) by selectively decreasing the density of pigments of the anterior stroma layer of the iris (Par. 0025 discloses that this is accomplished by decreasing the density). The method comprising:
 generating, by a generator module, a plurality of predefined energy quantities, the generator module comprising a laser target and an optical system coupled with a laser source, the optical system adapted for applying laser pulses generated by the laser source to the target to generate the predefined energy quantities in the form of pressure pulses by laser induced optical breakdown or laser-induced cavitation (Par. 0014 discloses a laser beam, i.e. laser source, having a particular wavelength [50-200 nm] i.e. a predefined energy quantity and a laser target, i.e. the eye/stroma); 
and applying, by the generator module, one or more of the predefined energy quantities to the anterior stroma layer; each of the predefined energy quantities being generated and applied, such that the energy quantities ablate, at least in part, melanocytes of the stroma (Par. 0014 discloses that the laser beam has sufficient energy to destroy pigmented cells of the iris) whilst leaving non- melanocyte tissue of at least the stroma essentially undamaged (Par. 0039 discloses that the laser energy will not destroy the cells of the stroma).  

	On the other hand, the Applicant’s specification indicates that cavitation is a form of pressure pulses generated in a fluid medium. With this is mind, in the same field of endeavor, Guerrero discloses that pressure pulses being generated (i.e. cavitation) within a fluid medium in fluidal communication with the anterior stroma is a naturally occurring result of applying laser energy to the eye (Par. 0027 of Guerrero). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Homer (which applies laser energy to the eye) and modified them with the teachings of Guerrero in order to explicitly cause cavitation for the purpose of destroying target cells.
	In regards to claim 20, the combined teachings of Homer and Guerrero as applied to claim 19 discloses that the predefined energy quantities are at least in part generated and applied in such a way that ablated tissue or pigment debris, that is generated as an immediate cause of one or more of the applied pressure pulses, is discharged into the anterior eye chamber, such that the discharged tissue can be removed by a mechanically generated flow of rinsing solution through or within the anterior eye chamber (Par. 0035 of Homer discloses that the debris can be discharged more quickly using intraocular fluid, i.e. a fluid medium or mechanically generated flow). 
	In regards to claim 21, the combined teachings of Homer and Guerrero as applied to claim 19 disclose the method of claim 19 except for the applied pressure pulses or generated pressure pulses, comprise a pressure current and' a pressure wave and a shock wave propagating see claim 19 rejection also Par. 0027 of Guerrero discloses that this cavitation causes shock waves thus meeting one of the requirements of this claim). 
 	In regards to claim 23, the combined teachings of Homer and Guerrero as applied to claim 19 discloses the pressure pulses are generated by a shock wave generator device (Par. 0021 of Homer discloses that the pulse rate can be changed, therefore a shock wave or a sharp change in pressure can be applied), and at least one pulse-output region of the shock wave generator device, whilst facing the anterior stroma layer, is moved relative to the iris (Par. 0020 of Homer discloses moving the laser along the iris to remove the pigments), preferably at an essentially constant distance to the anterior stroma layer, further preferably in accordance with a predefined pathway along the anterior stroma layer, the relative movement of the pulse-output region being continuous, in particular involving a movement with constant speed, or being dis-continuous, optionally with an intermittent generation of pressure pulses synchronized with the dis- continuous movement (Par. 0021 of Homer discloses that the pressure pulses can be continuous as wells as how the pulse rate can be changed), wherein the pulse-output region is optionally provided at a distal end of an applicator element, in particular a handheld applicator element, the applicator element optionally comprises a needle-shaped extension, and wherein the pulse-output region is provided at a distal end of the needle-shaped extension, and further optionally, the pulse-output region is defined by an opening at the distal end, wherein the opening optionally has The Applicant’s use of optional language means these limitations are not required and thus are not being interpreted as part of the system/method. The art of Homer does however disclose the non-optional aspects of the claim. 
	In regards to claim 24, the combined teachings of Homer and Guerrero as applied to claim 19 discloses that the pressure pulses are generated with a defined, in particular constant or constantly varying, pulse repetition rate, the pulse repetition rate optionally being adjustable within a pre-specified range by a user via a user interface (Par. 0021 of Homer discloses that the pulses can be continuous or can vary and Par. 0041 discloses that there is a computer medium that includes an interface). Homer also discloses that the pulse duration or repetition rate can vary or last any amount of time (Par. 0021 of Homer). The combined teachings of Homer and Guerrero are however silent regarding the exact repetition rates range. 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention before the effective filing date of the claimed invention to set an exact pulse repetition rate of 1 pulse per second to 10 pulses per second, in particular 10 or 4 or 2 or 1 pulses per second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	In regards to claim 25, the combined teachings of Homer and Guerrero as applied to claim 19  discloses the pressure pulses are generated by the generator module (Par. 0021 of Homer states that the pulse rates can be changed, therefore since pulses are applied, a generator is necessarily present if not explicitly disclosed). However, the combined teachings of Homer and Guerrero does not explicitly disclose the method involving fluidically coupling and/or 
	On the other hand, the Applicant’s specification indicates that cavitation is a form of pressure pulses generated in a fluid medium. With this is mind, Guerrero goes on to disclose that pressure pulses being generated within a fluid medium in fluidal communication with the anterior stroma is a naturally occurring result of applying laser energy to the eye (Par. 0027 of Guerrero). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Homer (which applies laser energy to the eye) and modified them with the teachings of Guerrero in order to explicitly cause cavitation for the purpose of destroying target cells.
	As per the Applicant claiming the at least one pressure-pulse generator is optionally operated to generate within the fluid medium, or a fluid that is in fluidal communication with the fluid medium a plasma burst and/or cavitation such that at least one plasma-induced pressure pulse is generated within and/or discharged into the fluid medium, the optional language used here does not require this elements to be present and the Examiner is interpreting the claim as not requiring these features. 
	Regarding claim 26, the combined teachings of Homer and Guerrero as applied to claim 19 discloses the method of claim 19 except for explicitly disclosing irradiating a laser target with laser irradiation thereby generating a shock wave inducing one or more than one pressure pulses by optical breakdown occurring by laser energy being absorbed at the laser target material and/or laser-induced cavitation. However, the cavitation effect described in the rejection for claim 19 see claim 19 rejection) since cavitation is produced and the Applicant’s claim states the shock wave is a result of cavitation. 
	Regarding claim 27, the combined teachings of Homer and Guerrero as applied to claim 26 discloses generating and applying one or more laser pulses to the laser target material; wherein the one or more laser pulses are optionally generated to have a ranged pulse duration (Par. 0021 of Homer discloses the pulse rate being applied and how their rate can be in any range including microseconds, nanoseconds, or picoseconds). The combined teachings of Homer and Guerrero are however silent regarding the exact pulse duration rate.
	However, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to set an exact pulse duration between 5 ns and 20 ns, preferably 8 ns to 12 ns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	Regarding claim 35, the combined teachings of Homer and Guerrero as applied to claim 19  discloses scanning, by a scanning module, at least the iris or sections thereof, and/or the anterior eye chamber at least during application of the pressure pulses (Par. 0041 of Homer discloses a scanning module that can map the iris before, during, and after the laser is applied) and storing the scanning result after each predetermined number of applied pressure pulses (Par. 0041 of Homer also disclose that the scanning device is connected to a computer medium that has storage and memory therefore this would be capable of storing the scanning result). As per the rest of the claim, the “one or more than one of” language used by the Applicant does not require these elements to be present and the Examiner is interpreting the claim as not requiring all of these features. 
Regarding claim 36, the combined teachings of Homer and Guerrero as applied to claim 19 discloses a non-surgical treatment of the iris of an eye of a human being or an animal the treatment modifying the perceived color of the iris (Abstract of Homer discloses that this is a method for modifying the color of the iris) by selectively decreasing the density of melanin pigments of the anterior stroma layer of the eye (Par. 0020 of Homer discloses decreasing the density of the iris pigment).
	Regarding claim 37, the combined teachings of Homer and Guerrero as applied to claim 19 discloses a computer-readable non-transitory storage medium or controller-unit comprising executable instructions which, when executed on a computer or controller-unit cause the computer or controller-unit to execute a method according to claim 19 (Par. 0041 of Homer discloses that there is a computer medium with a controller which would be capable of performing the process of claim 19). 
4.	Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Homer (US 2005/0049584 A1) in view of Guerrero (US 2008/0027519 A1) and in further view of Wachler (US 20170035608 A1 ) and Rockley (US 20090118663 A1). 
	Homer discloses a method for changing the human perceptual color appearance of the iris of a human's or animal's eye (Abstract discloses that this is a method for changing eye color) by selectively decreasing the density of pigments of the anterior stroma layer of the iris (Par. 0025 discloses that this is accomplished by decreasing the density). The method comprising:
 generating, by a generator module, a plurality of predefined energy quantities, the generator module comprising a laser target and an optical system coupled with a laser source, the optical system adapted for applying laser pulses generated by the laser source to the target to generate the predefined energy quantities in the form of pressure pulses by laser induced optical Par. 0014 discloses a laser beam, i.e. laser source, having a particular wavelength [50-200 nm] i.e. a predefined energy quantity and a laser target, i.e. the eye/stroma); 
and applying, by the generator module, one or more of the predefined energy quantities to the anterior stroma layer; each of the predefined energy quantities being generated and applied, such that the energy quantities ablate, at least in part, melanocytes of the stroma (Par. 0014 discloses that the laser beam has sufficient energy to destroy pigmented cells of the iris) whilst leaving non- melanocyte tissue of at least the stroma essentially undamaged (Par. 0039 discloses that the laser energy will not destroy the cells of the stroma).  
Homer also discloses the pressure pulses are generated by a shock wave generator device (Par. 0021 of Homer discloses that the pulse rate can be changed, therefore a shock wave or a sharp change in pressure can be applied), and at least one pulse-output region of the shock wave generator device, whilst facing the anterior stroma layer, is moved relative to the iris (Par. 0020 of Homer discloses moving the laser along the iris to remove the pigments), preferably at an essentially constant distance to the anterior stroma layer, in accordance with a predefined pathway along the anterior stroma layer, the relative movement of the pulse-output region being continuous, in particular involving a movement with constant speed, or being dis-continuous, optionally with an intermittent generation of pressure pulses synchronized with the dis- continuous movement (Par. 0021 of Homer discloses that the pressure pulses can be continuous or constant as wells as how the pulse rate can be changed), wherein the pulse-output region is optionally provided at a distal end of an applicator element, in particular a handheld The Applicant’s use of optional language means these limitations are not required and thus are not being interpreted as part of the system/method. The art of Homer does however disclose the non-optional aspects of the claim. 
Homer does not disclose the predefined energy quantities generated and applied to the anterior stroma layer in the form of pressure pulses are generated within a fluid medium that is in fluidal communication with the anterior stroma layer, the pulse output following a predefined pathway, or the handheld pulse applicator comprising a needle 
	On the other hand, the Applicant’s specification indicates that cavitation is a form of pressure pulses generated in a fluid medium. With this is mind, in the same field of endeavor, Guerrero discloses that pressure pulses being generated (i.e. cavitation) within a fluid medium in fluidal communication with the anterior stroma is a naturally occurring result of applying laser energy to the eye (Par. 0027 of Guerrero). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Homer (which applies laser energy to the eye) and modified them with the teachings of Guerrero in order to explicitly cause cavitation for the purpose of destroying target cells.
	The combined teachings of Homer and Guerrero still does not disclose the pulse output following a predefined pathway or the handheld pulse applicator comprising a needle. 
	However, in a related field of endeavor, Wachler does disclose a pulsed device that follows a predefined pathway when providing the pressure pulses to the eye (Par. 0025) for the purpose of having a built in/programmable feature that would make the application easier (Par. 0025 of Wachler). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Homer and Guerrero and modified them by having the pulse applicator follow a predefined path, Par. 0025 of Wachler).
The combined teachings of Homer, Guerrero, and Walcher still does not disclose the handheld pulse applicator comprising a needle.	
However, in a related field of endeavor, Rockely does discloses a laser device that can be applied to the eye wherein the handheld pulse applicator comprising a needle (Par. 0035) for the purpose of providing pressure to the eye. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Homer, Guerrero, and Wachler and modified them by having the device comprise a needle extension, as taught and suggested by Rockley, for the purpose of providing pressure to the eye (Par. 0035 of Rockley). 

Allowable Subject Matter
5.	Claims 22, 28-30, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/SKYLAR L CHRISTIANSON/Examiner, Art Unit 3792
04/07/2021
	 
/ALLEN PORTER/Primary Examiner, Art Unit 3792